FILED
                            NOT FOR PUBLICATION
                                                                             DEC 14 2015
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ALWIN CARPENTER,                                  No. 13-17585

              Plaintiff - Appellant,              D.C. No. 2:11-cv-01495-PMP-
                                                  GWF
 v.

ALESSI & KOENIG, LLC,                             MEMORANDUM*

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                   Philip M. Pro, Senior District Judge, Presiding

                     Argued and Submitted December 9, 2015
                            San Francisco, California

Before: KOZINSKI, BYBEE, and CHRISTEN, Circuit Judges.

      The district court abused its discretion by awarding Alessi & Koenig, LLC

(“Alessi”) $5,843.75 in attorney’s fees.

      1. Alessi constitutes a law firm retained by its clients to collect debts in the

usual course of its practice. See Nev. Rev. Stat. § 649.020(2)(g). As such, it is



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
exempted from the requirement that it obtain a license from the State of Nevada

before collecting claims on behalf of its clients. Id. § 649.075; see also Nev. Dep’t

of Bus. & Indus., Fin. Insts. Div., Advisory Opinion Regarding Attorneys Acting

as Collection Agencies (2012).1

      2. However, given the ambiguity of the “conducting collection agencies”

language in § 649.020(2) and that clarifying guidance from the State was not

available until several months after Carpenter filed suit against Alessi, Carpenter’s

claim was not brought “without reasonable ground.” Nev. Rev. Stat.

§ 18.010(2)(b).

      3. Additionally, the district court’s order awarding fees to Alessi did not

contain the mandated “find[ings]” necessary to support its decision. Id.; see also

Rivero v. Rivero, 216 P.3d 213, 234 (Nev. 2009).

      REVERSED.




      1
      Available at http://fid.state.nv.us/AdvisoryOpinion/2012/2012-03-22_
OPINION_AttorneyActingAsCollectionAgency.pdf.